t c memo united_states tax_court wilson baker jr petitioner v commissioner of internal revenue respondent docket no filed date wilson baker jr pro_se deborah a harrington for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in petitioner's federal income taxes and penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to deductions for alimony or dependency_exemptions for his three children during each of the years in issue whether he is entitled to claim head_of_household status for and whether he is liable for the penalties determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in lanham maryland at the time that he filed his petition petitioner was previously married to cynthia j baker during the marriage petitioner and his then wife had three children--darrell wilson and jerrell wilson twins born date and tonya elizabeth wilson born date petitioner and his former wife were divorced in the final judgment of dissolution of marriage filed date provided in part as follows the primary physical residence of the three minor children of the parties shall be with the wife the secondary physical residence of the children shall be with the husband both parents shall share parental responsibility with respect to the children and shall confer on all major decisions affecting the welfare of the children making all such major decisions jointly including decisions concerning rearing education medical and dental care religious training and any other aspect of the children's lives affecting their welfare and best interests as and for combined and unallocated alimony and support payments the husband shall pay to the wife the sum of dollar_figure per month by military allotment beginning the month of march and continuing through february thereafter the husband's payments to the wife shall be reduced to dollar_figure per month as and for child_support and shall be paid_by military allotment beginning march and continuing each and every month thereafter until said children illegible their majority become self- supporting marry or die whichever event shall first occur if the wife concludes her college education and secures a full time job prior to march then the husband's payments shall be reduced to dollar_figure per month at said time in and the three children lived with their mother they visited petitioner in the summer and on holidays during those years the twins were students at florida a m university in tallahassee florida and they stayed in a dormitory during the school year on date the circuit_court for montgomery county maryland found that petitioner was in arrears in the payment of support for his three children and ordered him to make monthly payments toward that support through the court clerk petitioner made payments of dollar_figure in dollar_figure in and dollar_figure in pursuant to the court order in the notice_of_deficiency sent date respondent disallowed petitioner's claimed alimony deductions in the amount of dollar_figure for dollar_figure for and dollar_figure for respondent also disallowed the dependency_exemptions claimed for petitioner's three children and computed his tax_liability as a single_person for each year respondent also determined that petitioner was liable for the accuracy-related_penalty under sec_6662 under the heading other information at the fourth page of the statutory notice respondent explained we have disallowed the dependency_exemptions because you did not qualify for them since you did not have custody of the children and your divorce decree did not specify that you are entitled to the exemptions we have therefore disallowed the head_of_household status taken in child_support is not deductible as alimony opinion petitioner has the burden of proving that respondent's determinations are erroneous rule a 292_us_435 with respect to the claimed alimony deductions petitioner presented no admissible evidence at trial that he made payments during the years in issue to his former wife that qualified as alimony under the terms of the agreement as quoted in our findings alimony normally would have ceased being due to his former wife in date thereafter he was obligated to make payments for child_support which is not deductible as of the time of the court order in petitioner was in arrears for child_support and the only payments that petitioner has substantiated were stipulated to have been made pursuant to that court order during trial petitioner presented a computer summary of payments that he allegedly made to his former wife during the years in issue that summary however was prepared shortly before trial and was not corroborated by any canceled checks or other original documents petitioner was afforded the opportunity after trial to present additional documents for stipulation but he did not do so petitioner has failed to prove that he made any deductible_alimony payments during the years in issue to be entitled to a dependency_exemption under sec_151 petitioner must prove that he meets the conditions of sec_152 as follows e support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent exception for multiple-support agreement --this subsection shall not apply in any case where over half of the support of the child is treated as having been received from a taxpayer under the provisions of subsection c exception for certain pre-1985 instruments -- a in general --a child of parents described in paragraph shall be treated as having received over half his support during a calendar_year from the noncustodial_parent if-- i a qualified_pre-1985_instrument between the parents applicable to the taxable_year beginning in such calendar_year provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child and ii the noncustodial_parent provides at least dollar_figure for the support of such child during such calendar_year for purposes of this subparagraph amounts expended for the support of a child or children shall be treated as received from the noncustodial_parent to the extent that such parent provided amounts for such support b qualified_pre-1985_instrument --for purposes of this paragraph the term qualified_pre-1985_instrument means any decree of divorce or separate_maintenance or written agreement-- i which is executed before date ii which on such date contains the provision described in subparagraph a i and iii which is not modified on or after such date in a modification which expressly provides that this paragraph shall not apply to such decree or agreement the divorce decree in the proceeding between petitioner and his former spouse did not award custody to petitioner and was silent as to whether he was entitled to the exemption otherwise allowable under sec_151 there is no evidence that petitioner's former wife released her claim to exemptions for the children and there is no evidence as to the amounts for support of the children provided by petitioner's former wife thus petitioner has failed to prove that he furnished more than one-half the support for any of the children because petitioner has not shown that he qualifies under sec_152 or e supra he is not entitled to claim the children as dependents during the years in issue petitioner failed to prove that he maintained as his home a household that constituted the principal abode of any of his children for more than one-half of thus he does not qualify as a head of a household under sec_2 respondent therefore correctly used rates applicable to single taxpayers in computing petitioner's tax_liability for that year sec_6662 imposes a 20-percent addition_to_tax on any portion of an underpayment that is attributable to negligence or disregard of rules and regulations sec_6662 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6664 provides c reasonable_cause exception -- in general --no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion so far as the record reflects petitioner's deduction of alimony had no factual basis although he did substantiate payments toward support of his children he has failed to prove that he made a reasonable effort to determine whether those payments qualified him for dependency_exemptions for the years in issue or for head_of_household status for he has failed to prove that he is not liable for the penalties determined by respondent decision will be entered for respondent
